MarttN, Judge,
dissenting:
I am constrained to dissent from the conclusion reached by my colleagues herein. I believe that the record in this case requires a finding that the merchandise is “dedicated to use in its imported condition,” and is thereby dutiable as classified by the collector as an article in chief value of beads.
The earlier Kress case involved the same merchandise, imported for the same intended use. An importer of the merchandise at bar testified that he knew of no other commercial use of the articles than in their condition as imported. Just as we found in Kress, these goods in their condition as imported are “ * * * intended to be used as *138Christmas decorations * * * ” and “the colors of the beads and the lengths of the strings have evidently been selected with that use in mind * * However, the majority here finds that there are “other uses” of the bead strings, based upon the sole testimony of a decorator who conducts classes in decorating in Stamford, Connecticut, and who has seen bead decorations in her friends’ homes in various configurations. The witness, while testifying that she has personally purchased merchandise like the imported bead articles as material for corsages, center-pieces, and the like, failed to state that any of her acquaintances whose decorative efforts she surveyed had purchased the beads in a form similar to the complete string of beads packaged for Christmas tree decorations as here imported. Furthermore, she testified that she knew the beads were used for Christmas decorations in the form in which they were imported. Such testimony only evidences a use in a particular area which may be casual and incidental but is certainly not substantial and widespread, which characteristics must be found in order to predicate classification thereon. United States v. F. B. Vandergrift & Co., Inc., 44 CCPA 15, C.A.D. 628.
While the merchandise in issue is susceptible of other uses, I believe that it was dedicated to use as an article where it was designed, manufactured, and shaped for use as that article. Henry Pollak (Inc.) v. United States, 19 CCPA 215, T.D. 45324. There is no evidence that the bead chains were strung solely for transportation, and I believe the proviso in paragraph 1503 referred to in the majority opinion is related only to the question of packaging for shipment and is not relevant to the issues in this litigation (Cf. Heller & Son v. United States, 12 Ct. Cust. Appls. 368, T.D. 40521).
The record shows no more than a fugitive use differing from that for which the articles were imported. I would therefore reverse the judgment of the Customs Court and hold that the importations are articles under the provisions of paragraph 1503 dutiable at 37%% ad valorem.
JOHNSON, J., joins in this dissent.